Title: To Benjamin Franklin from Ferdinand Grand, [1780]
From: Grand, Rodolphe-Ferdinand
To: Franklin, Benjamin


Ce Samedi matin [1780]
Mr. Myerz ameriquain, arriva de St. Eustache à Amsterdam le 14 de ce mois avec une Malle qui lui fut enlevée par trois homes qui la detacherent de la Voiture ce qui lui fit Croire qu’ils etoyent de l’auberge mais La Malle & les 3 homes disparurent dans un Instant. Cette Malle renfermoit outre les hardes de Mr Myerz 300 florins 6000 Dollars en Billets du Congrés au porteur, & Entrautres 9 depeches pour Paris. Il y en avoit de Mr Deane, qu’il avoit recomandé de jetter a La mer plustot que de les Laisser tomber entre les Mains de qui que ce fut. Quand Mr fizeaux á donné Cet avis a Mr Grand Il y avoit déja 24 heures quon avoit fait Inutillement touttes les perquisitions possibles pour decouvrir cette Malle, il est a Craindre quelle aye été enlevée par des Espions plustot que par des Volleurs.
Mr Grand Croit devoir faire part de Cet accident á Monsieur Franklin en lui presentant Son Respect.
 
Addressed: a monsieur / monsieur Franklin / à Passy
Notations: Grand / Grand
